Buchanan, J.
Certain heirs of this estate took a rule upon.the administrar tor, under the Act of 1855, p. 79, jS5, to show cause why he should not furnish new and additional security for his administration, on the ground that the present securities are insufficient.
They have appealed from a judgment discharging the rule.
The appellee now moves to dismiss the appeal, on various grounds, of which one alone requires notice, viz, that the amount in dispute does not exceed three hundred dollars.
The record does not show the amount in dispute; and this hiatus has not been supplied by an affidavit on behalf of appellants.
Appeal dismissed, with costs.